DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Claim Objections
Claim 26 is objected to because of the following reasons:
Claim 26 is dependent from claim 1, which has been canceled; the limitation will be interpreted to depend from claim 11. Further, the limitation “keytone body sensor” should be amended to “ketone body sensor” (and will be interpreted as such) to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147, hereinafter “Osorio”) in view of Joseph et al. (U.S. Pub. 2018/0125399, hereinafter “Joseph”), further in view of Burnett et al (U.S. Pub. 2015/0011855 A1, hereinafter “Burnett”), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968, hereinafter “White”), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000, hereinafter “Mason”), further in view of Summers (U.S. Pat. 3,527,220, hereinafter “Summers”).
Regarding claim 11, Osorio discloses a method for maintaining glucose homeostasis, comprising:
implanting a module (see col. 6, line 54 through col. 7, line 3) comprising an insulin reservoir (see col. 6, lines 63-64) and reservoirs for other substances (see col. 6, lines 64-65) subcutaneously in a patient (implantable housing at col. 6, line 55 therefore indicates subcutaneous implantation), a catheter being coupled to the module; 
advancing the catheter comprising a lumen (see col. 5, lines 36-38; col. 7, lines 17-19; col. 14, lines 30-33) in a portal venous system (see col. 9, lines 17-22);
measuring a blood glucose level in the portal venous system with a first sensor and a second sensor (see col. 8, lines 56-65), wherein the first and second sensors may be located in the portal vein (see col. 10, lines 39-43) and the portal/hepatic circulation (see col. 8, lines 66-67), the first and the second sensor in communication with the module and thus the pump (see col. 14, lines 22-27);
selecting, based on the blood glucose levels, insulin for administration (see col. 14, lines 22-27 disclose using monitored glucose levels for controlling insulin delivery); and 
delivering the selected insulin through the catheter (see col. 14, lines 22-27) through a tip of the catheter to the portal vein (see col. 15, lines 24-29 disclosing injecting or infusing the substance to the portal vein which is interpreted to require delivery via the catheter tip).
It is noted that Osorio does not appear to disclose that the module comprises a pump, to which the catheter is coupled, and that one of the reservoirs is a glucagon reservoir. 
Joseph discloses a method and device for maintaining glucose homeostasis using an implantable pump (see Figs. 1-36 and para [0231]), the pump containing reservoirs for both insulin and glucagon (see para [0144]), a catheter advanced within a portal vein (see para [0231]), and a glucose sensor (see paras [0082], [0083], [0231]), wherein the glucose sensor measures a blood glucose level in the portal venous system and the pump dispenses insulin or glucagon to the catheter based on the measured blood glucose level (see paras [0082], [0082], [0144], [0231]-[0233]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Osorio’s according to the teaching in Joseph, such that the module comprises a pump and a reservoir of glucagon, and the catheter being coupled to the pump, based on the teaching in Joseph that it was known to have glucose homeostasis devices and methods incorporate both insulin and glucagon delivery via a pump based on the sensors’ feedback (see Joseph at para [0144]).
It is further noted that Osorio in view of Joseph does not appear to disclose that the first sensor is directly attached to a surface of the catheter, and that only a tip of the catheter has the first sensor attached thereto so as not to compromise portal blood flow.
Burnett discloses a catheter for diagnosing a blood glucose condition (see para [0089] and Fig. 16), which has a sensor affixed to the exterior surface of the catheter itself to minimize fluid accumulation and lag (see Burnett at para [0092] and in Fig. 2, element 30). Burnett illustrates in Fig. 2 that the sensor is part of a sensor assembly 10 which is located at the distal tip of the catheter. The claim limitation “so as not to compromise portal blood flow” recites an intended use. The statement of intended use has been considered to determine whether the recited purpose or use of the sensor results in a structural difference between the claimed invention and the prior art. In this case, Applicant has not claimed any particular structure that performs this function (such as the size or shape of the sensor) and it appears that the prior art structure would perform the same function. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Osorio in view of Joseph, so that the first sensor is directly attached to a surface of the catheter, in order to minimize fluid accumulation and lag (see Burnett at para [0092]).
Further, Osorio in view of Joseph and Burnett does not appear to disclose that the first sensor being positioned at the tip of the catheter results in the sensor being at the portal vein, and wherein no other catheter is connected to the pump.
White discloses a method of direct catheterization of the portal vein through the ligamentum teres, i.e., the round ligament found within the falciform ligament. In this method the sidewall of the falciform ligament is traversed to gain access to the ligamentum teres, and the catheter tip is introduced into the portal vein of the portal venous system (see “Surgical Technique”, pg. 997). Thus, the catheter is placed through the falciform ligament and into the portal vein. Further, Applicant disclosed that this technique was known at the time of the invention (see Applicant’s published specification at para [0033]).
In light of the disclosure in Osorio that it is desirable to pump insulin or glucagon through the catheter directly into the portal vein of the portal venous system (see Osorio at col. 15, lines 24-29), and the disclosure in Joseph of discharging insulin or glucagon from a catheter, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Osorio in view of Joseph and Burnett so that the catheter of Osorio extends through the falciform ligament and into a portal vein of the portal venous system in order to administer the selected insulin or glucagon therefrom, as this technique was well-known at the time of the invention for accessing the portal vein without significant liver damage risk, with a reasonable expectation of success in providing optimal patient comfort and optimal operating conditions (see White at pg. 998). Moreover, based on Applicant’s disclosure that this technique was well-known at the time of the invention, a skilled artisan would have found it obvious to implement it with the method of Osorio in view of Joseph, with a reasonable expectation of success.
Further, though Osorio does not explicitly disclose that no other catheter is connected to the pump, Osorio discloses that the method is capable of extending “one or more catheters” (see col. 5, lines 36-38) into a subject, which implies that the method may be used with only one catheter. 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Osorio such that no other catheter is connected to the pump in situations where it is desirable to reduce the number of devices that must be introduced into the body.
Further, though Osorio discloses that the first sensor is used to measure blood glucose in the portal vein (see Osorio at col. 10, line 39), and another sensor is preferably used at a second site to measure for differences in glucose levels (see col. 8, lines 56-65), and that the preferred sensing site is the portal/hepatic circulation (see col. 8, lines 66-67), the invention of Osorio in view of Joseph and White does not appear to disclose that the second sensor measures blood glucose in a hepatic arterial system.  
Mason discloses that it is known that insulin-dependent glucose uptake requires that a glucose gradient be present between the portal vein and the hepatic artery, as is how hepatocytes typically function (see Mason at pg. 1414, col. 2, lines 26-31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Osorio in view of Joseph, Burnett and White, such that the second sensor was located to detect the blood glucose level in a hepatic arterial system, based on the teaching in Mason that ensuring there is a glucose level gradient between the portal vein and the hepatic artery is necessary for insulin-dependent glucose uptake (see Mason at pg. 1414, col. 2, lines 26-31).
Further, it is noted that Osorio in view of Joseph, Burnett, White and Mason does not appear to disclose that the insulin reservoir that is implanted within the patient is configured to use light projected from underneath skin of the patient to display an insulin dosage.
Summers discloses an implantable drug pump, specifically contemplated for treatment of diabetics (see col. 4, lines 11-13) that comprises a reservoir with an indicator that projects light from underneath the skin to indicate delivery of a desired drug dose injected from the reservoir. See col. 1, lines 28-30 and col. 2, lines 20-23 disclosing an implanted light source which indicates the rate at which the drug is pumped that can also be used to indicate total dosage; see also col. 1, lines 58-63 and col. 2, lines 41-46 disclosing that the light is seen through the skin to indicate the volume of the drug displaced between operations of the pump.
A skilled artisan would have found it obvious at the time of the invention to modify the implantable drug reservoir taught in Osorio in view of Joseph, Burnett, White and Mason, to incorporate, with the reservoir, an indicator for indicating when a desired amount of drug (from the reservoir) has been injected, as taught in Summers, which would expectedly indicate a dosage of insulin, if one wished to design a practical monitoring device for assuring the proper operation of the system (see Summers at col. 1, lines 17-19 and col. 2, lines 42-43), in particular the proper administration of an insulin dose.
Regarding claim 13, the invention of Osorio in view of, Joseph, Burnett, White and Mason does not appear to disclose monitoring plasma or extracellular fluid glucose. 
Joseph, however, discloses a similar method which includes the step of monitoring plasma glucose levels (see Joseph at para [0019]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the invention of Osorio in in view of Joseph, Burnett, White and Mason to include the step of monitoring plasma or extracellular fluid glucose, based on the teaching on Joseph that monitoring glucose levels in blood plasma was known and in use at the time of filing (see Joseph at para [0019]).
Regarding claim 14, Osorio discloses monitoring a content of a digestive component (see col. 10, lines 27-34).
Regarding claim 25, it is noted that Osorio in view of Joseph does not appear to disclose that the first and second sensor is directly attached to the catheter.
Burnett discloses a catheter for diagnosing a blood glucose condition (see para [0089] and Fig. 16), which has a sensor affixed to the exterior surface of the catheter itself to minimize fluid accumulation and lag (see Burnett at para [0092] and in Fig. 2, element 30).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Osorio in view of Joseph, so that the first sensor and second sensors are directly attached to a surface of the catheter, in order to minimize fluid accumulation and lag (see Burnett at para [0092]).
Regarding claim 26, Osorio discloses that the module comprises a microprocessor in communication with one or more other sensors (see col. 4, lines 33-39), the one or more other sensors selected from the group consisting of an accelerometer, a keytone body sensor, and a weather sensor (see col. 11, lines 18-20 disclosing that the system may include sensors that include information, for example, accelerometers). A skilled artisan would recognize that for the system to include a sensor such as an accelerometer, that it would inherently be in communication with the above-described processor in order to obtain information from the sensor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147) in view of Joseph et al. (U.S. Pub. 2018/0125399), further in view of Burnett et al (U.S. Pub. 2015/0011855 A1), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000), further in view of Summers (U.S. Pat. 3,527,220).
Regarding claim 21, it is noted that Osorio in view of Joseph, Burnett, White and Mason renders obvious the implanting, advancing, measuring, selecting and pumping steps as described above in the rejection of claim 11. However, the combination of references does not appear to disclose the pump or the reservoir is configured to use light projected from underneath skin of the patient to display a glucose concentration or an insulin dosage.
Summers discloses an implantable drug pump, specifically contemplated for treatment of diabetics (see col. 4, lines 11-13) that comprises a reservoir with an indicator that projects light from underneath the skin to indicate delivery of a desired drug dose injected from the reservoir. See col. 1, lines 28-30 and col. 2, lines 20-23 disclosing an implanted light source which indicates the rate at which the drug is pumped that can also be used to indicate total dosage; see also col. 1, lines 58-63 and col. 2, lines 41-46 disclosing that the light is seen through the skin to indicate the volume of the drug displaced between operations of the pump.
A skilled artisan would have found it obvious at the time of the invention to modify the implantable drug reservoir taught in Osorio in view of Joseph, Burnett, White and Mason, to incorporate, with the reservoir, an indicator for indicating when a desired amount of drug (from the reservoir) has been injected, as taught in Summers, which would expectedly indicate a dosage of insulin, if one wished to design a practical monitoring device for assuring the proper operation of the system (see Summers at col. 1, lines 17-19 and col. 2, lines 42-43), in particular the proper administration of an insulin dose.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147) in view of Joseph et al. (U.S. Pub. 2018/0125399), further in view of Burnett et al (U.S. Pub. 2015/0011855 A1), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000), further in view of Summers (U.S. Pat. 3,527,220), further in view of Fischell et al (U.S. Pub. 2011/0054334 A1, hereinafter “Fischell”).
Regarding claim 22, it is noted that Osorio in view of Joseph, Burnett, White, Mason and Summers does not appear to disclose that the pump is configured to provide a vibration as an alert related to the pump.
Fischell discloses a medically implanted device such as an implantable insulin pump (see para [0009]) that may be provided with an alarm that provides a signal, such as a vibration alert, related to the device (see para [0009]-[0010]).
A skilled artisan would have found it obvious at the time of the invention to modify the pump disclosed in Osorio, in view of Joseph, Burnett, White, Mason and Summers, so as to configure the pump to provide a vibration as an alert related to the pump, as a well-known and predictable way to alert a user to a condition such as a major medical event or the detection of a depleted battery (see Fischell at para [0010]). 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147) in view of Joseph et al. (U.S. Pub. 2018/0125399), further in view of Burnett et al (U.S. Pub. 2015/0011855 A1), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000), further in view of Wortley et al (U.S. Pub. 2007/0078391 A1, hereinafter “Wortley”).
Regarding claims 23 and 24, it is noted that Osorio in view of Joseph, Burnett, White and Mason does not appear to disclose the pump or the reservoir is configured to use light projected to skin of the patient for marking an area to be punctured for refill of the insulin reservoir or the glucagon reservoir.
Wortley discloses a medical device for subcutaneous implantation in which a septum is positioned for being punctured at a target, and a light emitting element placed in position to indicate the proper placement for puncturing the septum (see light source 110 located on port in Fig. 8; see also para [0065] disclosing the light source 110 illuminating to make the injection site or target visible through the tissue). 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Osorio, in view of Joseph, Burnett, White and Mason, in order to configure various parts of the module such as the pump or the reservoir to use light projected to skin of the patient for marking an area to be punctured for refill of the insulin reservoir or the glucagon reservoir, in order to allow a health care provider to accurately puncture the skin to provide the desired filling (see para [0055] of Wortley”).

Response to Arguments
Applicant’s arguments (see Applicant Arguments/Remarks Made in Amendment dated 05/18/2022, hereinafter “Remarks”) with respect to claim 11, have been considered. The reference of Nguyen, over which Applicant argued (see Remarks, pgs. 5-8) has been withdrawn, rendering the arguments moot, and a new grounds of rejection has been applied (as set forth above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/14/2022